Title: To Thomas Jefferson from Francis Hopkinson, 14 April 1787
From: Hopkinson, Francis
To: Jefferson, Thomas



Philada. Apr. 14th 1787.

The enclosed Phial contains some of my Essence L’Orient but very imperfectly prepared. I heard only this Morning that Mr.  Paine would set off Tomorrow. I had to buy the Fish and prepare the Essence. It should be three or four Days in settling and the water then poured off but I have had only as many Hours for the Purpose, so that great allowances must be made. I have put some volat Spt. Sal Ammoniac and some Spirit of Wine in, which will preserve it, I hope, till it gets to hand. All I want to know is whether the Sample I send is of the right kind. If it should be, I can procure any Quantity of it in the season that is April May and June.

F. Hopkinson

